Morgan, J.
The defendant owns a plantation which adjoins the property of the plaintiff.
While the defendant’s laborers were employed in plowing in his fields, one of them, leaving the “ cut,” as it is called, where the plowing was being done, crossed over into another one and lit his pipe. After lighting his pipe he thrust the burning match into a pile of brush which had been gathered together for the purpose of facilitating the clearing of the land. There was a fierce wind blowing at the time in the direction of the plaintiff’s property. The fire spread rapidly, and crossing over the defendant’s line, reached the plaintiff’s buildings and consumed them. Plaintiff sues to recover their value.
The act by which the plaintiff suffered was not done by any one for whom the defendant is responsible, under his direction, or in the usual course of his employment. He can not therefore recover.
Judgment affirmed.